DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference characters “43” and “45” of Figures 2 and 3 are not mentioned in applicant’s description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Avila (US 2012/0014107) in view of Chou (US 2014/0355272).
Regarding independent claim 1, Avila teaches a lighting system (Fig. 2A) comprising a frame member (Fig. 12, Element 120) having a base (Fig. 12, Element 122) with at least one wing (Fig. 12, area of Element 69) extending away from the base (122); a light-transmitting optical shield (Fig. 12, Element 112) mounted onto the frame member (120); and at least one LED lighting strip (Fig. 2A, Element 65) positioned between the frame member (120) and the optical shield (112), wherein the LED lighting strip (65) has a plurality of spaced-apart LED lights mounted therealong (¶ [0034]) and a coined reflective facet optic (Fig. 2A, Element 60) mounted around each LED light (Fig. 2a), and wherein the at least one wing (69) extends outwardly beyond a side edge of the light-transmitting optical shield (112).
Avila teaches the limitations of independent claim 1 discussed earlier but fails to exemplify the at least one wing being angled.
Chou teaches a lighting system including a frame member having at least one angled wing (Fig. 5a, Element 60) extending outwardly beyond a side edge of a light-transmitting optical shield (Fig. 5a, Element 12) and reflecting light from at least one LED lighting strip (Fig. 1, Element 10) for providing a smooth, even light suitable for lighting an area (¶ [0053]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the lighting system of 
Regarding claim 2, Chou teaches the angled wing (60) reflecting light emitted in a lateral direction from the at least one LED lighting strip (Fig. 5a).
Regarding claim 3, Chou teaches the light-transmitting optical shield (12) having at least one side portion and a top portion, and wherein the at least one angled wing (60) reflects light emitted in the lateral direction through the at least one side portion (Fig. 5a).
Regarding claim 4, the combination of Avila and Chou teaches the limitations of claim 3 discussed earlier but fails to exemplify the at least one angled wing having a height generally equal to the height of the side portion of the light-transmitting optical shield.
However, Chou discloses that the height of the at least one angled wing may be adjusted to accommodate a housing of shallow depth and decrease the overall height of the at least one angled wing (¶ [0042]).
Therefore, it would have been an obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the lighting system taught by Avila and Chou with at least one angled wing having a height generally equal to the height of the side portion of the light-transmitting optical shield, since where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § 2144.05(II)(A)).
Regarding claim 5, the combination of Avila and Chou teaches the limitations of claim 3 discussed earlier but fails to exemplify the at least one angled wing extending away from the base of the frame member at an angle of between 20 and 60 degrees.
It would have been an obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the lighting system taught by Avila and Chou with the at least one angled wing extending away from the base of the frame member at an angle of between 20 and 60 degrees, since where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § 2144.05(II)(A)).
Regarding claim 6, the combination of Avila and Chou teaches the limitations of claim 3 discussed earlier but fails to exemplify the at least one angled wing extends away from the base of the frame member at an angle of about 30 degrees.
it would have been an obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the lighting system taught by Avila and Chou with the at least one angled wing extends away from the base of the frame member at an angle of about 30 degrees, since where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § 2144.05(II)(A)).
Regarding claim 7, Chou teaches the light-transmitting optical shield (12) made of plastic (¶ [0035]) and the at least one angled wing (60) made of metal (¶ [0041]).
Regarding claim 8
Regarding claim 9, Chou teaches the side edge of the optical shield (12) inserted into the angled wing (Fig. 5c).
Regarding claim 10, Chou teaches the angled wing (60) wrapping around a side edge of the optical shield (Fig. 5c). 
Regarding claim 11, Avila teaches the optical shield (112) extending over and covering open top ends and open lateral side ends of each of the coined reflective facet optics (60).
Regarding claim 13, Chou teaches front and back end caps (Fig. 5b, Element 108) covering ends of the optical shield (112) and the at least one angled wing (60).
Regarding claim 14, Chou teaches at least one angled wing (Fig. 7a, Element 130) as a pair of angled wings extending from opposite sides of a base (Fig. 7a, Element 140) of the frame member, and the at least one LED lighting strip (10) as a pair of lighting strips positioned back-to-back perpendicular to the base (140) of the frame member.
Regarding claim 15, Chou teaches no intervening support wall between the pair of LED strips (Fig. 6b).
Regarding claim 16, Avila teaches the light-transmitting optical shield (112) extending continuously across the top and both sides of the lighting system between the pair of wings (69).
Regarding claim 17
Regarding claim 18, Chou teaches the at least one LED lighting strip (10) as a single LED lighting strip positioned adjacent to the side wall (42).
Regarding claim 19, Avila teaches the light-transmitting optical shield (112) extending continuously across the top and one side of the lighting system (Fig. 12).
Regarding claim 20, Chou teaches the lighting system positioned within an enclosure (Fig. 5a, Element 102) for illuminating the enclosure (Fig. 5a).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Avila (US 2012/0014107) and Chou (US 2014/0355272) as applied to claim 1 above, and further in view of Schach (US 7,985,004).
Regarding claim 12, the combination of Avila and Chou teaches the limitations of independent claim 1 discussed earlier but fails to exemplify a microwave proximity sensor mounted onto the frame member.
Schach teaches a luminaire including a microwave proximity sensor (Fig. 7, Element 90) mounted onto a frame member (Fig. 7, Element 30) for detecting occupants in an area (Abstract).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the lighting system taught by the combination of Avila and Chou with the microwave proximity sensor taught by Schach for detecting occupants.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miles (US 11,125,400) teaches an outdoor light fixture.  Dingemans (US 10,222,048) teaches a light emitting device.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        12 March 2022